Order entered July 22, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00585-CV

                         IN THE INTEREST OF S.B.H., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-13791

                                           ORDER
       We GRANT court reporter Tanner Joy Feast’s July 17, 2014 request for extension of

time to file the record and ORDER the reporter’s record be filed no later than August 16, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE